Citation Nr: 1448385	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-45 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for a cervical spinal disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and depression as secondary to service-connected degenerative disc and joint disease of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

The issues on appeal were originally characterized by the RO as entitlement to service connection for PTSD and service-connection for schizophrenia.  However, in light of the evidence of record and the Veteran's assertions, the Board has recharacterized the issue more broadly to encompass any current psychiatric disorder, as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In August 2014, the Veteran submitted additional private medical records following the most recent supplemental statement of the case (SSOC), and the Veteran and his representative did not provide a waiver of the RO's initial consideration of that evidence.  However, these records are duplicative of evidence already of record and considered by the RO.  Therefore, the Board finds no prejudice in reviewing such evidence.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

As discussed above, a transcript of the Veteran's September 2014 hearing testimony is of record in Virtual VA. Virtual VA also includes VA medical records dated from November 2011 to April 2014; however, the RO considered these records in the April 2014 statement of the case.  All other documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the September 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to service connection for a cervical spinal disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of service connection for a cervical spinal disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant and his representative withdrew the issue of entitlement to service connection for a cervical spinal disorder at the September 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The issue of entitlement to service connection for a cervical spinal disorder is dismissed.


REMAND

A January 2013 VA examiner indicated that the Veteran did not have a diagnosis of PTSD.  She did diagnose him with schizophrenia, but stated that the etiology of his schizophrenia is unknown.

The Veteran testified at his September 2014 hearing that he had symptoms of depression, numbness, and isolation during his military service.  He also stated that these symptoms persisted throughout the late 1970s and early 1980s and grew to include the symptom of suicidal ideation.  Such statements were not considered by the January 2013 VA examiner.  

Moreover, at the September 2014 hearing, the Veteran's representative asserted depression may be secondary to his service-connected degenerative disc and joint disease of the thoracolumbar spine.  VA treatment records show ongoing treatment for both PTSD and depression and reflect a diagnosis of major depressive disorder.  The Veteran specifically attends group therapy sessions led by a clinical psychologist for chronic pain.  However, the January 2013 VA examiner did not address whether the Veteran may have depression that is secondary to his service-connected thoracolumbar spine disability.   

For these reasons, the Board finds that an additional VA examination and medical opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a notice letter in connection with his claim for service connection for a psychiatric disorder.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on a secondary basis. 
 
2.  The AOJ should secure any outstanding, relevant VA medical records, to include any records from the Denver VAMC and Pueblo CBOC for treatment since April 2014.  

3.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The Veteran has claimed that he developed a psychiatric disorder as a result of handling the bodies of deceased individuals returning from Vietnam during the fall of 1966 to the spring of 1967.  His military occupational specialty at that time was listed as a special cargo processor.

In his September 2014 testimony, the Veteran reported in-service symptoms of depression, numbness, and isolation, which persisted throughout the late 1970s and early 1980s, and later increased to include suicidal ideation.  He also reported treatment beginning in the late 1970s or early 1980s for these symptoms, including a prescription for Zoloft.  He had previously told the January 2013 VA examiner that he was placed on Zoloft in 1994 after he was hurt and that his PTSD symptoms had only begun five to six years earlier.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or duties therein.  

In rendering this opinion, the examiner should note the Social Security Administration's records showing a recurring prescription for Zoloft at least as early as December 2000, and September 2002 diagnoses for major depressive disorder and a generalized anxiety disorder.  The examiner should also note the psychiatric diagnoses reflected in the VA treatment records, including PTSD and major depressive disorder.

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder is either caused by or permanently aggravated by the Veteran's service-connected degenerative disc and joint disease of the thoracolumbar spine.

In rendering this opinion, the examiner should note the Veteran's on-going treatment for major depressive disorder, and participation in group therapy for chronic pain led by a clinical psychologist.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

Regarding PTSD, the January 2013 VA examiner determined that the Veteran did not meet the diagnostic criteria.  However, his treatment records note that he has been seen for PTSD.  The examiner should review the evidence of record and perform any necessary testing after which he or she should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


